DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract exceeds 150 words.  The Abstract in the instant application is 158 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Base has item number “2” (Paragraph 0051) and “20” (Remainder of the document) attached to it.  Correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  The Applicant’s cooperation is requested in correcting any errors of which the applicant may become aware of while reviewing the specification. 
Appropriate correction is required.
Claim Objections
Claims 6 and 18 are objected to because of the following informalities:  
Claims 6 and 18 have the words “than than” which should be replaced with “than.“
Appropriate correction is required.
Claim Interpretation
To clarify the interpretation of the positioning of different elements on the hinge section of the instant application, the examiner will interpret the base as positioned on the inside (inwardly, inward, inner) to the lid which is positioned outside (outwardly, outer).  (Petrie meets this limitation when the outwardly and inwardly directions are defined by the Base to the Lid (Outwardly) and Lid to the base (Inwardly)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 13 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 1 recites the following limitations that have an insufficient antecedent basis:
The limitation “the first side edge” in Line 10 of Claim 1.  There is insufficient antecedent basis for this limitation in the claim.
The limitation "the second side edged" in Line 13 of Claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the following limitations that have an insufficient antecedent basis:  The limitation “the interlocking engagement” in Line 13 of Claim 13.  There is insufficient antecedent basis for this claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 13-24 are rejected under 35 U.S.C 102 (a)(1) as being anticipated by Petrie (GB 2412651 – hereafter referred to at Petrie), and in the alternative, they are rejected under 35 U.S.C. 103 as being unpatentable over Kalmanides (US 20190276192 – hereafter referred to at Kalman dies). 
For the purposes of clarity of analysis, the independent claims will be rejected first, and then the dependent claims will follow.  The Examiner’s Annotated Diagram A for Petrie follows:

    PNG
    media_image1.png
    733
    1312
    media_image1.png
    Greyscale

Examiner's Annotated Diagram A
Regarding Claim 1: A tamper evident container ( See Examiner Annotated Diagram A – Item A) comprising: a base (1) including a base rim (53 – Ridge member functions as base rim); a lid (2 - Cover) including a lid rim (23 – Rim member functions as lid rim); the lid mountable to the base (Abstract – the rim member is shaped to couple with the ridge member) for bringing the container (A) to an initially sealed configuration (Page 11 – line 22-24 – for discussion of sealing characteristics), the initially sealed configuration effected by engagement of the lid rim with the base rim (Page 10, Lines 29-32, Page 11, Lines 1-12); a base hinge panel (Figure 6A) joined to the base rim and extending outwardly therefrom; a lid hinge panel (between parts 30a and 7 on Figure 6A) joined to the lid rim and extending outwardly 
Additionally, and in the alternative, if an argument may be made that Petrie does not expressly teach a suitable sealing or hinge structure, then it would have been obvious to one of ordinary skill in the arts having the teachings of Kamanides before them at the time the application was filed, to adjust the sealing and hinge structure for the purpose of improving the tamper detection indications. The Examiner’s Annotated Diagram B for Kamanides follows:

    PNG
    media_image2.png
    761
    1042
    media_image2.png
    Greyscale

Examiner's Annotated Diagram B
Kamanides provides further detail and support of the following elements present in the prior art: a lid hinge panel (G – Examiner Annotated Diagram B) joined to the lid rim and extending outwardly therefrom; the base hinge panel (From Annotated Diagram – 310 to point E) and lid hinge panel having respective first (C) and second side edges (D); a hinge (310 – hinge assembly) joining the lid hinge panel (See G – Entire hinge panel where the two elements are joined); a frangible line (310– hinge) extending: from the first side edge (C) of the lid hinge panel partially across the lid hinge panel (G) to a first point (C) on the lid hinge panel; from the first point (C) outwardly to the hinge (310) and then across the hinge and inwardly from the hinge to a second point (F) on the base hinge panel; and from the second point (F) partially across the base hinge panel to the second side edge (D) of the base hinge panel (G Covers both hinge panel sections); and when the container is in the initially sealed configuration the frangible line separates upon the application of a first upwardly directed force (Paragraph 0006) to a first portion (Lest 
Kalmanides also teaches a more complex sealing structure depicted in Figure 17 (Paragraph 0065) that more closely matches the sealing structure disclosed in the specification while exceeding the sealing structure as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified hinge panel structure and sealing structure of the container disclosed by Cherian with the hinge panel construction and sealing surface details of Kalmanides (Hinge structure and geometry at 310 – 316-154 as shown on Figure 22A that produced a frangible hinge connection linked to both the base and lid hinge planes) in order to combine packaging design choice elements known in the art to produce a robust sealing structure with advantageously stronger seals and tamper detection capabilities. 
In regards to Claim 13: A tamper evident container (See Examiner Annotated Diagram A ) comprising: a base ( 1 – base)) having a base peripheral portion (53 – ridge portion) defining an open upper end (Bounded by perimeter of 53)) of the base (1), the base peripheral portion including a base rim (Annotated Diagram A-  Item B), a lid (2) having a lid peripheral portion (Formed by perimeter of 23) including a lid rim(23); a base hinge panel(Figure 6A) extending outwardly from the lid rim; a hinge (5)) pivotally connecting the base hinge panel (Annotated Diagram – H) to the lid hinge panel (G); the base hinge panel  extending between the base peripheral portion and the hinge (See Figure 1 – Annotated Diagram A), and the lid hinge panel (G) extending between the lid peripheral portion and the hinge (Figure 6A); the lid mountable to the base with the lid overlying the open upper end of the base for bringing the container to an initially sealed configuration (Page 10, Lines 29-32, Page 11, Lines 1-12), the initially sealed configuration defined by: a) interlocking engagement (Page 10, Lines 2 through 11 – 1-12 – Rim 23 – is forced past the apex of…the annular ring on 53 – formed by 59a-65a and 65B in Figure 4C of Petrie) of the lid rim with the base rim about an entire periphery (Page 11, Lines 8-12 describe intent to close and 
Additionally, and in the alternative, if an argument may be made that Petrie does not expressly teach a suitable sealing or hinge structure, then it would have been obvious to one of ordinary skill in the arts having the teachings of Kamanides before them at the time the application was filed, to adjust the sealing and hinge structure for the purpose of improving the tamper detection indications. 
Kamanides provides further detail and support of the following elements present in the prior art: 
the frangible line (316 – Destructible Hinge – See  Examiner’s Annotated Diagram B) ) extending: partially across the lid hinge panel (Item G-L – Examiner Annotated Diagram) to a first point (E) on the lid hinge panel; from the first point outwardly to the hinge and then extending across the hinge and inwardly from the hinge to a second point (F) on the base hinge panel; and the frangible line separating upon the application of an upwardly directed force (Paragraph 0041) to the first side of the fold while the second side of the fold is held in a fixed position or moved downwardly (Paragraph 0041 – In order to open, the grasping portion of the tab is displaced 
Kalmanides also teaches a more complex sealing structure depicted in Figure 17 (Paragraph 0065) that more closely matches the sealing structure disclosed in the specification while exceeding the sealing structure as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified hinge panel structure and sealing structure of the container disclosed by Cherian with the hinge panel construction and sealing surface details of Kalmanides (Hinge structure and geometry at 310 – 316-154 as shown on Figure 22A that produced a frangible hinge connection linked to both the base and lid hinge planes) in order to combine packaging design choice elements known in the art to produce a robust sealing structure with advantageously stronger seals and tamper detection capabilities.
In regards to Claims 2 and 14 (similar claims, different dependency): wherein separating the frangible line creates a first grasping portion (Petrie – 9b – Handle attached to lid) separated from a second grasping portion (9a – Handle attached to base), the vertical displacement of the first grasping portion relative to the second grasping portion results in disengagement of the engaged rims (Described on Page 12 – Lines 11-20) .
In further regards to Claims 3 and 15 (similar claims, different dependency): wherein the first grasping portion (9a) is horizontally adjacent the second grasping portion (9b)(Position is shown in Figure 1 of Examiner Annotated Diagram A) .
In further regards to Claims 4 and 16 (similar claims, different dependency): wherein the first grasping portion (9b) is attached to the lid and the second grasping portion (9a) (Shown in Figure 1 on Annotated diagram) is attached to the base.
In regards to Claim 5: wherein when the container is in the initially sealed configuration (Lid is applied to Base and secured), the frangible line (7) divides: only a portion of the lid hinge panel from the 
In regards to Claims 6 and 18 (similar claims, different dependency): wherein in the initially sealed configuration the container has no structures projecting outwardly of the engaged lid and base rims other than (Deleted duplicate word -  
In regards to Claims 7 and 19 (similar claims, different dependency): wherein the frangible line is the only frangible line on either the lid hinge panel or the base hinge panel (Figure 1, Petrie meets all these limitations).
In regards to Claims 8 and 20 (similar claims, different dependency): wherein the frangible line is the only frangible line on the container (Figure 1 meets all these limitations).
In regards to Claims 9 and 21 (similar claims, different dependency): wherein the frangible line (7 – Destructible Connection Means) includes an arcuate segment (See segment between C – First Side edge and Point E – for accurate (bow shaped) on the lid hinge panel (30a) proximate the first point that connects a longitudinally extending section (From C to E) of the frangible line to an outwardly extending section of the frangible line (From E to F)( Petrie meets this limitation when the outwardly and inwardly directions are defined by the Base to the Lid (Outwardly) and Lid to the base (Inwardly))..
In regards to Claims 10 and 22 (similar claims, different dependency): wherein the frangible line (7 – Destructible Connection Means) includes an arcuate segment (From D to F) on the base hinge panel (30b) proximate the second point (F) that connects a longitudinally extending section of the frangible line (from D to F) to an inwardly extending section of the frangible line (From F to E).
In further regards to Claims 11 and 23 (similar claims, different dependency): wherein the frangible line (7) includes an arcuate segment (From D to F) on the base hinge panel (30b) proximate the second point (F) that connects a longitudinally extending section of the frangible line (from D to F) to an inwardly extending section of the frangible line (Petrie meets this limitation when the outwardly and inwardly directions are defined by the Base to the Lid (Outwardly) and Lid to the base (Inwardly)).
In regards to Claims 12 and 24 (similar claims, different dependency): wherein separating the frangible line does not create a piece of material detached from the container (Property in inherent in the primary embodiment describe by Petrie on page 12, Lines 11-20).
In regards to Claim 17: wherein when the container is in the initially sealed configuration, only a portion of the frangible line is situated on the lid hinge panel and only a portion of the frangible line is situated on the base hinge panel (See Figure 6a – where the frangible line moves between portions of 30b – base portions, and 30a – lid portions.).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vovan (US 20060289549) discloses Figures 1-6 with tab structure and sealing structure as well as general features relevant to the scope and structure of the claimed invention.
Allers (US 20180118421) discloses Figure 6E and other figures for frangible hinges and accurate structure with respect to the hinge as well as general features relevant to the scope and structure of the claimed invention.
Allers (US 20190185221) discloses further refinement of concepts in Aller’s above patent as well as general features relevant to the scope and structure of the claimed invention.
Meyer (US 20120292322) discloses All figures – demonstrate seal and tab structure as well as general features relevant to the scope and structure of the claimed invention.
Smith (US 11077991) discloses accurate structure with frangible seal that has similar packaging profile as well as general features relevant to the scope and structure of the claimed invention.
Vovan (US 20090090712) discloses general features relevant to the scope and structure of the claimed invention.
Blanchet (EP 3476763) discloses Figures 1-6 with similar hinge structure and package profile as well as general features relevant to the scope and structure of the claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

	
/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                                   

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733